Citation Nr: 1004079	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-16 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for 
tension headaches.

4.  Entitlement to a rating in excess of 10 percent for 
bursitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant, G. M.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1976, and from April 1977 to April 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 decision by the Portland, 
Oregon, Veterans Affairs (VA) Regional Office (RO) which 
denied increased ratings for the service-connected 
disabilities at issue on appeal, and an April 2004 decision 
by the Pittsburg, Pennsylvania, RO that denied service 
connection for degenerative disc disease of the cervical 
spine.  A personal hearing before the undersigned member of 
the Board was held in Washington, D.C. in August 2005.  A 
copy of the hearing transcript has been associated with the 
Veteran's record.

The Veteran's claims folder was transferred from the RO in 
Portland, Oregon to the RO in Washington, D.C. in September 
2003 after the RO was notified that the Veteran was living 
overseas.  In January 2004, the Veteran was notified that his 
claims folder had been transferred to the RO in Pittsburgh, 
Pennsylvania.

These issues were remanded for further development April 
2006.



FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine is 
attributable to service.

2.  The Veteran's degenerative disc disease of the lumbar 
spine is not manifested by severe, recurring attacks, with 
intermittent relief; incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during any 12-month period; forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; moderate 
limitation of motion of the lumbar spine is demonstrated 
throughout the appeal period.

3.  From June 23, 2009, left-sided sciatica associated with 
degenerative disc disease, lumbar spine, has been shown to be 
no more than mildly disabling.

4.  The Veteran's tension headaches are not manifested by 
prostrating attacks occurring on average of once a month over 
a several month period.

5.  The Veteran's left shoulder disorder is not manifested by 
pain on use that would restrict left arm motion to the 
shoulder level.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  The criteria for a rating in excess of 20 percent for 
orthopedic manifestations of degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 5243 (2009).

3.  The criteria for a separate 10 percent disability 
evaluation for left-sided sciatica associated with 
degenerative disc disease of the lumbar spine are met from 
June 23, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for tension headaches have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.124a, Part 4, Diagnostic Code 8100 (2009).

5.  The criteria for a disability in excess of 10 percent for 
the bursitis of the left shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5019, 5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

The instant claims arise, in part, from the denial of 
entitlement to service connection for degenerative disc 
disease of the cervical spine, and increased ratings for 
disorders of the lumbar spine and shoulder, as well as a 
headache disability.  The Veteran's claim for service 
connection for degenerative disc disease of the cervical 
spine is granted herein.  As such, any deficiencies with 
regard to the VCAA for this issue are harmless and non-
prejudicial.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
February 2008 informed the Veteran of the information 
necessary to substantiate his claims.  He was also informed 
of the evidence VA would seek on his behalf and the evidence 
he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
This letter also informed him of the information necessary to 
establish an effective date or disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Court and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole - is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the February 2008 
notice was provided to the Veteran, the claim was 
readjudicated in a September 2009 supplemental statement of 
the case (SSOC). 

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded VA examinations, most recently in June 2009, and 
an August 2009 clarification opinion was obtained, in order 
to assess the current severity of his service-connected 
disabilities.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board has found 
the examination reports discussed herein to be adequate, as 
they provided current findings that are clearly relevant to 
the applicable rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  The VA 
examination reports are thorough and supported by the record.  
The examinations noted above are therefore adequate upon 
which to base a decision.  Further, the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service connection

In this case, the Veteran claimed that he has degenerative 
disc disease of the cervical spine as a result of his second 
period of honorable service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis became manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with degenerative disc disease of the cervical 
spine.  Thus, the first element of Hickson is satisfied for 
this issue, in that the Veteran has demonstrated the 
existence of a current diagnosis.  See VA examination report, 
June 2009.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records 
reflect complaints of neck pain beginning in August of 1989.  
On August 2, 1989, the Veteran reported with a sharp, 
constant pain between his shoulder blades for the prior two 
months.  The examiner noted a tender left upper trapezium 
with pain on forward flexion, increasing with movement to 
left.  The Veteran was diagnosed with a muscle strain.  On 
August 15, 1989, the Veteran again reported with pain between 
the shoulders.  A trapezoidal strain was diagnosed.  The 
following day, the Veteran was seen for complaints in the 
left side of the neck for a period of three months.  Range of 
motion of the cervical spine was within normal limits, 
however, the Veteran complained of pain in the cervical spine 
at C5-6 and the upper trapezoidal area.  Range of motion of 
the cervical spine was again within normal limits, though 
tightness was reported.  A mild forward head posture was 
observed, as well as tenderness on palpation.  Possible 
cervical spine encroachment was noted, as was probably 
thoracic facet syndrome.  On x-ray, the cervical spine was 
within normal limits.  Finally, a December 1992 clinical 
record noted pain and stiffness on the left side of the neck 
for a period of five or six years.    See service treatment 
records, August 2, 1989; August 15, 1989; August 16, 1989; 
December 14, 1992.

Post service, the Veteran complained of stiffness in his neck 
during a June 1994 VA examination, just over one year 
following his second period of active service.  Arthritis in 
his neck was noted at that time.  See VA examination report, 
June 20, 1994.

A private medical report, authored on March 27, 2002, noted a 
mild to moderate central bulge of the annulus at the C6-7 
level, slightly more on the left.  The central canal was also 
narrowed, with some encroachment of the left neural foramen 
at   C6-7.

During a May 2002 VA examination, the Veteran again 
complained of pain and stiffness in the cervical spine, as 
well as flare-ups.  He described the sensation as feeling 
like muscle tension.  He described the discomfort as 
moderately severe, daily, and lasting from 1-8 hours.  He 
complained of decreased range of motion.  See VA examination 
report, May 30, 2002.

An additional VA examination was conducted in June 2009.  The 
Veteran complained of neck pain, and reported that the pain 
had been present for approximately 30 years.  He noted 
radiation of pain in to his shoulder blades, left worse than 
right.  X-rays demonstrated anterior osteophyte formation at 
C6-7 and evidence of micro motion at that level.  There was 
mild foramenal narrowing, bilaterally, worse on the left.  An 
MRI revealed disc herniation at C6-7, with an increase in 
cervical lordosis.  There was moderate to severe canal 
compromise.  The Veteran was diagnosed with a C6-7 herniated 
disc, without radiation to the upper extremities.  Further 
testing revealed mild loss of disc space height at C5-6, and 
degenerative marginal osteophytes and anterior ligamentous 
calcifications.  The examiner stated that the Veteran's 
cervical spine disability had its onset during his period of 
active military service.  See VA examination report, June 23, 
2009.

Following a request from the RO, a restatement of the June 
2009 opinion was provided in August 2009.  The examiner 
opined that it was likely that the Veteran's claimed cervical 
spine condition was related to his period of active duty.  
The examiner noted several medical treatises in which he 
referenced prior to reaching his conclusion, as well as his 
careful examination of the Veteran.  See Opinion, August 12, 
2009.

In August 2005, the Veteran was afforded a Board hearing 
before the undersigned.  At that time, the Veteran noted 
complaints of shoulder pain since 1988, as well as a 
stiffness in his neck which led to headaches.  The Veteran 
attributed his pain to a compressed disc in his cervical 
spine.  See Hearing transcript, pp. 7-9.

The Veteran has demonstrated the in-service onset of neck 
pain (generally in the left side, specifically in C5-6 
according to the August 16, 1989, service treatment report), 
as well as a current diagnosis of degenerative disc disease 
of the cervical spine (with mild loss of disc space height at 
C5-6 and encroachment of the left neural foramen at C6-7, 
with pain worse in the left than the right) coupled with a VA 
opinion linking this disorder to his period of honorable 
service.  As such, service connection for degenerative disc 
disease of the cervical spine is granted.

III.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether staged ratings are for consideration in 
this case; however, the evidence of record does not establish 
distinct time periods within the appellate period where the 
Veteran's service-connected disabilities resulted in symptoms 
that would warrant different ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

Degenerative disc disease of the lumbar spine

In January 1994, the Veteran was granted a 20 percent 
disability rating for a lumbar back disability, rated as 
intervertebral disc syndrome under Diagnostic Code 5293.  He 
filed a claim for an increased rating in January 2002.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
Veteran's appeal.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied. VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  As such, the Board will assess the 
severity of the Veteran's service-connected low back 
disability under both the former, and revised criteria 
pertaining to ratings of the spine.

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002)

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, was rated using the following criteria:

Severe
	....................................
.....................40 
Moderate.................................
....................20 
Slight...................................
........................10

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2009)

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations 
discussed below.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Prior to September 26, 2003, evaluations pertaining to 
lumbosacral strain were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the Veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, back disabilities are evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and 
Injuries of the Spine

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2009)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

In this case, following the Veteran's claim for a rating in 
excess of 10 percent disabling, he was afforded a VA 
orthopedic examination in May 2002.  The Veteran complained 
of chronic low back pain.  He also complained of weakness, 
stiffness, fatigability, and lack of endurance.  He denied 
any leg weakness or numbness, however he did note an ache 
which extended into his bilateral lower extremities.  He 
denied flare-ups.  

Upon examination, the spine was well-aligned.  No spasms were 
noted.  Forward flexion was to 58 degrees with extension to 
12 degrees.  Right rotation was to 45 degrees, lateral 
flexion was to 17 degrees to the left and 22 degrees to the 
right.  X-rays noted disk space narrowing at L5-S1, diagnosed 
as degenerative disc disease at that level.

Neurological examination revealed a steady gait with no limp, 
and heel-toe walking was not a problem.  Sciatic 
manifestations were neither noted nor diagnosed.   See VA 
examination report, June 26, 2002.

A private neurological report, authored in September 2008, 
noted that the metabolic and inflammatory evaluation for 
neuropathy was negative.  Sensory loss up to his ankles was 
noted, however sciatica linked to his disability of the 
lumbar spine was not diagnosed.  See Report, September 22, 
2008.

The Veteran was afforded an additional VA examination in June 
2009.  At that time, the examiner noted complaints of back 
pain, as well as left-sided sciatica.  Lesage's sign was 
positive.  One incapacitating episode lasting for two days, 
within the prior 12 months, was reported.  Numbness and 
paresthesis was reported as well.  On examination, flexion 
was to 80 degrees, extension was to 20 degrees, bilateral 
lateral flexion was to 25 degrees, and bilateral lateral 
rotation was to 30 degrees.  Objective evidence of pain on 
range of motion was noted.  After three repetitions, flexion 
was to 65 degrees, and extension was to 20 degrees.

The Veteran was diagnosed with mild spondylosis of the lumbar 
spine, intervertebral disc syndrome, lumbar spine, and left-
sided sciatica.  The examiner stated that the Veteran 
suffered an incapacitating episode having a total duration of 
at least one week, but less than 2 weeks, during the prior 12 
months.  The examiner stated that the Veteran displayed signs 
and symptoms of left-sided sciatica.  See VA examination 
report, June 2009. 

While the Veteran's VA outpatient treatment reports noted 
continuing treatment for her lumbar spine disability, those 
reports were negative for findings more severe than those 
demonstrated during the VA examinations of record.

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
20 percent disabling.  The evidence does not show 
incapacitating severe; recurring attacks, with intermittent 
relief, or episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  
Further, the evidence fails to demonstrate severe limitation 
of motion of the lumbar spine, or lumbar strain with listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  At most, the Board finds that the orthopedic 
manifestations of the Veteran's lumbar spine disability are 
productive of moderate limitation of motion of the lumbar 
spine under former Diagnostic Code 5292.  

The evidence of record, when viewed as a whole, also fails to 
establish that the Veteran's lumbar spine disability resulted 
in forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Forward flexion to 58 degrees was noted during the 
Veteran's May 2002 examination, and flexion to 80 degrees was 
noted during his VA examination in June 2009.

Based on the above findings, the Board finds that the 
evidence does not support the assignment of a higher 
disability rating under Diagnostic Code 5243, based on 
intervertebral disc syndrome.  The Board acknowledges the 
fact that each examiner diagnosed the Veteran with lumbar 
disc disease.  However, only one incapacitating episode was 
reported within a 12-month period during the appellate 
period.  As such, a higher rating of 40 percent is not 
warranted under Diagnostic Code 5243.

Forward flexion was no less than 65 degrees following three 
repetitions (and 80 degrees initially) in June 2009.  
Further, unfavorable ankylosis has never been demonstrated.  
As such, a higher rating is not warranted pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.

While mild spondylosis was noted in June 2009, the Veteran 
did not exhibit severe spinal stenosis or ankylosis, thus a 
rating in excess of 20 percent under Diagnostic Codes 5238 
and 5241 are inapplicable.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  
Each VA examination report considered the Veteran's 
complaints of pain on motion when it recorded the Veteran's 
range of motion.  Following repetitive testing during the 
Veteran's most recent examination, his forward flexion was to 
65 degrees.  In view of the forgoing, the Board finds that 
the Veteran's complaints and the directives of DeLuca were 
considered.  As such, the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 therefore does not provide a basis for a 
rating higher than 20 percent for the Veteran's lumbar spine 
disability.

As noted, the Board finds that the orthopedic manifestations 
of the Veteran's lumbar spine disability are productive of 
moderate limitation of motion under Diagnostic Code 5292 
throughout the appeal period.  However, the Board has also 
considered a separate rating for neurological manifestations 
of the Veteran's low back disability under 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The medical evidence reveals 
that the Veteran reported a history of bilateral sciatica 
during his June 2009 VA examination.  The June 2009 VA 
examiner noted sciatica by history, and Lesegue's sign was 
positive.  The Veteran reported left-sided numbness and 
tingling, generally in the ulnar nerve pattern and in his 
left leg.  No pain was associated with the numbness.  

Neurological testing prior to June 2009 did not reveal an 
objective manifestation of impairment of the sciatic nerve 
associated with the Veteran's degenerative disc disease of 
the lumbar spine.  However, the June 2009 examiner indicated 
that the Veteran displayed signs and symptoms of left-sided 
sciatica.

Based on the foregoing, the Board finds that the Veteran's 
left-sided sciatica is consistent with no more than mild 
incomplete paralysis.  However, moderate incomplete paralysis 
is not shown.  In June 2009, the Veteran's upper and lower 
extremity motor test was 5/5, bilaterally, with sensation 
intact.  Thus, Board finds that a separate 10 percent 
evaluation, but no more, for mild left-sided as a 
neurological manifestation of his low back disability, is 
warranted from June 23, 2009.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009) (noting that a 10 percent rating 
is assigned for mild incomplete paralysis and a 20 percent 
rating is assigned for moderate incomplete paralysis).

Tension headaches

By rating action in August 1994, service connection was 
established for tension headaches and a 10 percent evaluation 
was assigned.

The Schedule for Rating Disabilities does not include a 
disability specifically for tension headaches.  Therefore, 
the Veteran's headache disorder is rated analogous to 
migraine headaches under DC 8100, which provides for a 50 
percent rating with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; 30 percent with characteristic prostrating 
attacks occurring on average of once a month over the last 
several months; 10 percent with characteristic prostrating 
attacks averaging one in two months over the last several 
months, and a noncompensable evaluation with less frequent 
attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

During the Veteran's May 2002 VA examination, he complained 
of left-sided headaches.  He noted that mild headaches 
occurred on a daily basis, lasting all day.  Flare-ups were 
noted to occur once per week.  These headaches were more 
severe, and lasted from one to eight hours.  However, even 
during the flare-ups, the Veteran reported that he was 
generally able to continue working, though a decrease in 
focus and concentration was noted.  He did not report the 
need to lay down or retire to a quiet, dark environment.

On VA neurological examination in July 2009, a 30-year 
history of headaches was noted.  They were left-sided, 
gradual, and lasted hours to days, 3 to 4 times per week, 
with no sensitivity to light or sound.  Instead the Veteran 
reported that they are linked to tension.  Prostrating 
attacks were not reported.    

While the Veteran's representative claimed that the Veteran's 
headaches were severe enough to warrant an evaluation of 30 
or 50 percent (see Hearing transcript, p. 5), prostrating 
attacks occurring on average of once a month over the last 
several months, were not reported during either VA 
neurological examination.  In fact, during the VA examination 
of record at the time of the Veteran's Board hearing, he 
reported that he was generally able to continue working 
during the duration of a severe headache, and that he did not 
need to lay down or retire to a quiet, dark environment.  As 
such, the criteria for a rating in excess of 10 percent for 
tension headaches have not been met.


Bursitis of the left shoulder

The Veteran was awarded service connection for bursitis of 
the left shoulder in January 1994.  The rating criteria for 
the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5200 through 5203 (2009).  Diagnostic Codes 5200-5203 
distinguish between the major (dominant) extremity and the 
minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2009).  
The medical evidence shows that the Veteran is right handed.   
Therefore, the criteria referencing the minor extremity are 
for consideration here.

The Veteran's left shoulder disability is currently rated at 
10 percent for bursitis under Diagnostic Code 5019.  Pursuant 
to DC 5019, bursitis is evaluated based on limitation of 
motion of the affected part, as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5019.  Limitation of motion 
of the shoulder is rated pursuant to Diagnostic Code 5201.  

Under Diagnostic Code 5201, for a non-dominant arm, a 20 
percent evaluation is provided for limitation of motion of 
the arm at shoulder level; a 20 percent evaluation may be 
assigned for limitation of motion midway between the side and 
shoulder level; and a 30 percent evaluation may be assigned 
for limitation of major arm motion to 25 degrees from the 
side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full 
range of motion of the shoulder is 0 to 180 degrees of 
abduction and forward elevation (flexion) and 0 to 90 degrees 
of internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.

Here, a rating in excess of 10 percent under Diagnostic Code 
5201 is not indicated.  There is no credible evidence that 
pain on use would restrict left arm motion to the shoulder 
level as required for a 20 percent rating under Diagnostic 
Code 5201.  The report of the May 2002 VA examination 
reflects no limitation of motion of the left arm.  Forward 
flexion was to 180 degrees, abduction was to 180 degrees, and 
external and internal rotation was to 90 degrees, with no 
distress reported during testing.  The Veteran was diagnosed 
with a normal left shoulder, and shoulder pain was noted to 
be related to his cervical spine disability.  

The report of the June 2009 VA examination revealed chronic 
subscapularis, as well as muscle spasms and muscle strain.  
Constitutional symptoms of arthritis were not present.  On 
examination, there was no deformity, giving way, instability, 
weakness, incoordination, dislocation, subluxation, locking, 
effusion, or inflammation.  Only pain and stiffness were 
reported.  Left flexion was to 180 degrees, as was abduction, 
with left internal and external rotation to 90 degrees.  
There was no objective evidence of pain following repetitive 
motion, nor was there additional limitation following three 
repetitions.  

As the Veteran's arm was not limited in motion to the 
shoulder level, even with consideration of additional 
functional impairment due to pain and repetitive use, a 20 
percent evaluation under Diagnostic Code 5201 is not 
warranted.

Further,  rating in excess of 10 percent is not warranted 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203.  This 
rating contemplates impairment of the clavicle or scapula 
with dislocation; nonunion with or without loose movement; or 
malunion.   In the alternative, the disability may be rated 
on impairment of function of a contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2009).  A 20 percent rating is 
warranted if there is evidence of dislocation of the shoulder 
or nonunion with loose movement, and these criteria have not 
been demonstrated.  

The Board has also considered other potentially applicable 
Diagnostic Codes.

A rating under Diagnostic Code 5202 is clearly not indicated.  
38 C.F.R. § 4.71a (2009).  Fibrous union, nonunion, or loss 
of the humeral head have not been reported in VA 
examinations, treatment records, or radiological reports.  
Moreover, there is no evidence of record of marked or 
moderate deformity due to malunion.  

A rating under Diagnostic Code 5200 is clearly not applicable 
in the present case because there is no medical evidence that 
the Veteran has ankylosis of the left shoulder joint, even 
with consideration of additional functional impairment due to 
pain and repetitive use.  38 C.F.R. § 4.71a (2009).

During the Veteran's personal hearing, he argued that while 
service connection has been established for bursitis of the 
left shoulder, there is no diagnostic evidence of any 
disability involving his left shoulder, including arthritis 
or bursitis.  The Veteran testified that he always had pain 
in the area of his left shoulder that radiated up his neck 
and down the left arm with occasional tingling, numbness, and 
weakness in the left upper extremity, and that he assumed 
that the various doctors who related his symptoms to a left 
shoulder disability were correct.  However, post-service 
medical records, including a private MRI in February 2002, 
have failed to reveal any evidence of a left shoulder 
disability.  Furthermore, a private MRI of the cervical spine 
in March 2002 revealed central disc bulging at the C5-6 and 
C6-7 levels.  The Veteran contends that his symptoms in 
service were misdiagnosed as bursitis in the left shoulder 
and that the root cause of his problem was actually his 
cervical spine.  See Hearing transcript, p. 4.

As discussed above, the Board has considered additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca.  Based on the medical evidence of record, 
the Board finds that the Veteran's disability picture is 
consistent with the assigned 10 percent rating.

Conclusion

A review of the record reveals that the RO did not refer the 
evaluation of the Veteran's service-connected disabilities to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for any issue on appeal.  In 
each instance, the rating criteria are not inadequate.  
Higher ratings are available for each disability, but the 
Veteran simply does not meet those criteria.      

In light of the foregoing, the Board finds that a higher 
rating is not warranted for the Veteran's lumbar spine 
disability, tension headaches, or left shoulder disorder.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) 
(2002); Gilbert.  In this case, although the evidence 
supports a separate rating of 10 percent for left-sided 
sciatica involvement associated with lumbar degenerative disc 
disease from June 23, 2009, the preponderance of the evidence 
is against a rating in excess of 20 percent for the 
orthopedic manifestations of the Veteran's service-connected 
lumbar spine disability, 10 percent for the Veteran's tension 
headaches, or 10 percent for the Veteran's left shoulder 
disorder. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is granted.

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to a separate 10 percent rating for left-sided 
sciatica is granted effective from June 23, 2009, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for tension 
headaches is denied.

Entitlement to a rating in excess of 10 percent for bursitis 
of the left shoulder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


